             Case 3:18-cv-05267-RBL Document 85 Filed 09/03/19 Page 1 of 22




 1                                                            The Honorable Ronald B. Leighton
                                                                 Trial date: September 23, 2019
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT FOR THE
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 8
 9   ANDRE THOMPSON, a single man; and
     BRYSON CHAPLIN, a single man,                      No. 3:18-cv-05267-RBL
10
                                       Plaintiffs,      DEFENDANTS’ TRIAL BRIEF
11
                v.
12
     CITY OF OLYMPIA, a municipal
13   corporation and local government entity;
     and RYAN DONALD and "JANE DOE"
14   DONALD, individually and the marital
     community comprised thereof,
15
                                     Defendants.
16
17                        I.   INTRODUCTION AND PROCEDURAL HISTORY
                The above-captioned lawsuit arose out of a response by the Olympia Police
18
     department, specifically Officer Ryan Donald, to a 911 call of a theft of a case of beer at a
19
     local Safeway. Plaintiffs had stolen two cases of beer from the Safeway earlier that evening
20
     and were in the process of stealing their third when a Safeway employee confronted them,
21
     and they subsequently threw the beer and her and fled the store. Officer Donald responded
22
     to the call and a low-level Terry stop quickly evolved into a dangerous situation. Plaintiffs
23
     attacked Officer Donald at the back of his police car, and he was quickly faced with only
24
     one choice—to use his gun to defend himself from Plaintiffs’ attacks.
25
26
27
     DEFENDANTS’ TRIAL BRIEF - 1                            KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:18-cv-05267-RBL                                                     ATTORNEYS AT LAW
     1002-00881/452148.docx                                          801 SECOND AVENUE, SUITE 1210
                                                                      SEATTLE, WASHINGTON 98104
                                                                          PHONE: (206) 623-8861
                                                                           FAX: (206) 223-9423
             Case 3:18-cv-05267-RBL Document 85 Filed 09/03/19 Page 2 of 22




 1              The Plaintiffs are represented by Sunni Ko of the Law Office of Sunni Ko, and

 2   Monte Bersante and Brian King of Davies Pearson. The Defendants are represented by

 3   Andy Cooley and Kim Waldbaum of Keating, Bucklin & McCormack, Inc., P.S.

 4              Plaintiffs allege their civil rights were violated by Officer Donald when Officer

 5   Donald shot them to prevent the Plaintiffs from killing him with their skateboard. Plaintiffs

 6   also allege constitutional claims of failure to train against the City. Finally, the Plaintiffs

 7   also allege state law negligence and outrage claims against Officer Donald. They have

 8   abandoned their claim of false arrest.

 9                                  II.    STATEMENT OF FACTS
10              There are two versions of what happened that night. One version is endorsed or

11   assumed as true by: Officer Donald; Expert DeFoe; Sunni Ko, by the transitive theory (she

12   hired Expert DeFoe); Monte Bersante, by the transitive theory (he also hired Expert

13   DeFoe); Andrew Cooley (who believes Officer Donald); and Thurston County jurors (who

14   unanimously found Plaintiffs guilty of assaulting Officer Donald). The other version (the

15   “in cold blood” theory) is endorsed by Plaintiffs only.

16              In this Statement of Facts, Defendants will provide the Court with a brief recap of

17   what occurred that night, reiterate briefly the “in cold blood” theory, and finally address the

18   story upon which Expert DeFoe’s opinion is based and the opinions he offers.

19   A.         Officer Donald contacted Plaintiffs because they committed a crime.
20              During the early morning of May 21, 2015, Plaintiffs stood near Safeway’s front

21   entrance. Plaintiff Chaplin swung his skateboard around his body. Declaration of Andrew

22   G. Cooley in Support of Defendants’ Motion for Summary Judgment, Ex. F (Dkt. 42).

23   Plaintiffs were drunk. Cooley Decl., Exs. G & H. They had already consumed two cases of

24   beer.

25
26
27
     DEFENDANTS’ TRIAL BRIEF - 2                               KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:18-cv-05267-RBL                                                        ATTORNEYS AT LAW
     1002-00881/452148.docx                                             801 SECOND AVENUE, SUITE 1210
                                                                         SEATTLE, WASHINGTON 98104
                                                                             PHONE: (206) 623-8861
                                                                              FAX: (206) 223-9423
             Case 3:18-cv-05267-RBL Document 85 Filed 09/03/19 Page 3 of 22




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12              They entered the Safeway.

13
14
15
16
17
18
19
20
21
22
23              Plaintiff Chaplin grabbed a case of beer and headed for the exit.
24
25
26
27
     DEFENDANTS’ TRIAL BRIEF - 3                                KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:18-cv-05267-RBL                                                         ATTORNEYS AT LAW
     1002-00881/452148.docx                                              801 SECOND AVENUE, SUITE 1210
                                                                          SEATTLE, WASHINGTON 98104
                                                                              PHONE: (206) 623-8861
                                                                               FAX: (206) 223-9423
             Case 3:18-cv-05267-RBL Document 85 Filed 09/03/19 Page 4 of 22




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13              A Safeway employee approached Plaintiff Chaplin, and he threw the beer at her.
14
15
16
17
18
19
20
21
22
23
24
25
26   Cooley Decl., Ex. F.
27
     DEFENDANTS’ TRIAL BRIEF - 4                              KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:18-cv-05267-RBL                                                       ATTORNEYS AT LAW
     1002-00881/452148.docx                                            801 SECOND AVENUE, SUITE 1210
                                                                        SEATTLE, WASHINGTON 98104
                                                                            PHONE: (206) 623-8861
                                                                             FAX: (206) 223-9423
             Case 3:18-cv-05267-RBL Document 85 Filed 09/03/19 Page 5 of 22




 1              Plaintiff Chaplin was convicted of assaulting the employee. Cooley Decl., Ex. B.

 2   B.         Officer Donald shot Plaintiffs because he was afraid they would kill him.
 3              At around 12:51 AM, Officer Donald got a call about Plaintiffs’ theft and assault.

 4   Cooley Decl., Ex. I (Dkt. #42). (Testimony of Officer Ryan Donald Trial Transcript (“Tr.”),

 5   Tr. 137-140. He spotted Plaintiffs. Tr. 175-177. He stopped his patrol car to make contact

 6   Plaintiffs. Tr. 180. He exited his car and told Plaintiffs to have a seat. Tr. 185-186. He

 7   wanted to talk to the two suspects and determine if they were involved in the Safeway

 8   crimes. Tr. 189. They did not stop, they did not have a seat, and they kept coming at his

 9   patrol car. Tr. 190. He announced that he was “Olympia police” and ordered them to stop.

10   Tr. 190. Plaintiff Chaplin raised his skateboard above his head and came at the patrol car.

11   Tr. 191. Officer Donald believed that Chaplin was going to hit his car with the skateboard,

12   and he drew his gun to a low ready position. Tr. 191-192. Chaplin did not hit the car, and

13   Officer Donald re-holstered his gun. Tr. 193. Officer Donald moved to the rear of his patrol

14   car. Tr. 193.

15              As he got to the rear of the car, Plaintiffs came around the passenger side.

16   Tr. 196-233. Plaintiff Thompson grabbed Officer Donald’s right arm and began trying to

17   pull him to the ground. Id. As Officer Donald struggled with this assailant, Plaintiff Chaplin

18   pivoted around Officer Donald and raised his skateboard up above his head ready to use it

19   to kill Officer Donald. Id. Officer Donald is a left-handed shooter and pulled his gun out.

20   Id. He pointed toward Chaplin and shot several times. Id. Plaintiffs stopped the assault and

21   ran north from the scene. Tr. 235-236. They fled into an adjacent wooded area. Tr. 249.

22              Officer Donald notified dispatch that shots were fired and he believed one was hit.

23   Tr. 236. Another officer called for a K-9 to the scene. Tr. 246-248. Over the radio an officer

24   asked Officer Donald whether the subjects were armed. Tr. 249-251. Officer Donald said

25   they were not armed but that one tried to assault him with a skateboard. Tr. 250.

26              As Officer Donald got to the wooded area, he saw Chaplin. Tr. 257-259. Chaplin

27   was 3-4 feet away and crouching in the woods with his skateboard in his hand. Tr. 261.

     DEFENDANTS’ TRIAL BRIEF - 5                               KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:18-cv-05267-RBL                                                        ATTORNEYS AT LAW
     1002-00881/452148.docx                                             801 SECOND AVENUE, SUITE 1210
                                                                         SEATTLE, WASHINGTON 98104
                                                                             PHONE: (206) 623-8861
                                                                              FAX: (206) 223-9423
             Case 3:18-cv-05267-RBL Document 85 Filed 09/03/19 Page 6 of 22




 1   Chaplin had just tried to kill him with the skateboard at the car. Tr. 258-260. Officer

 2   Donald drew his gun and began giving him commands. Tr. 258-260. Chaplin started to get

 3   up from the crouched position and come at Officer Donald. Tr. 276-277. At the same time,

 4   Officer Donald saw Thompson coming from his left. Id. Chaplin raised the skateboard

 5   above his head and moved forward toward Officer Donald at the same time that Thompson

 6   was running in his direction. Tr. 280. Officer Donald ordered Chaplin to drop the

 7   skateboard. Tr. 286. He warned Chaplin that he would shoot him again. Tr. 286. Chaplin

 8   did not comply, and Officer Donald shot him again. Tr. 288. Chaplin dropped the

 9   skateboard and stumbled backwards. Tr. 289. Thompson diverted his attention to Chaplin

10   who was now lying on the ground. Tr. 290. Thompson was screaming and yelling at Officer

11   Donald. Tr. 293. Thompson started at Officer Donald. Tr. 294. Officer Donald ordered him

12   to stop and get on the ground. Tr. 299-301. Officer Donald believed that Thompson was

13   going to take his gun and kill him. Tr. 304. He shot Thompson. Tr. 304.

14   C.         Plaintiffs have stuck to their “in cold blood” theory.
15              Plaintiffs told a very different story than Officer Donald. See, e.g., Dkt. No. 21 (Exs.
16
     4 & 18). Plaintiffs themselves remain resolute in their pursuit of their “in cold blood”
17
     theory, only their lawyers, by telling their expert to assume Officer Donald is telling the
18
     truth, have distanced themselves from that story.
19
20   D.         Expert DeFoe’s factual account is completely at odds with Plaintiffs’ testimony.
21
                Plaintiffs hired a police practices expert, Scott A. DeFoe, to offer opinions regarding
22
     the shooting. Cooley Decl., Ex. E (“DeFoe Report”) (Dkt. 42). Expert DeFoe’s report
23
     contains a summary of documents he reviewed, including the Declarations of Andre
24
25   Thompson and Bryson Chaplin. DeFoe Report, p. 3-4 (bullet points 28 & 29). Expert

26   DeFoe then provides verbatim excerpts from Officer Donald’s statement. Id. at 9-13. This is

27   the sole factual account set forth in his report. Expert DeFoe admits he was told by
     DEFENDANTS’ TRIAL BRIEF - 6                                 KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:18-cv-05267-RBL                                                          ATTORNEYS AT LAW
     1002-00881/452148.docx                                               801 SECOND AVENUE, SUITE 1210
                                                                           SEATTLE, WASHINGTON 98104
                                                                               PHONE: (206) 623-8861
                                                                                FAX: (206) 223-9423
             Case 3:18-cv-05267-RBL Document 85 Filed 09/03/19 Page 7 of 22



     Plaintiffs’ attorneys to assume Officer Donald’s account was true. Cooley Decl., Ex. J
 1
     (DeFoe Dep., 27:15-17).
 2
 3              The following is a summary of Expert DeFoe’s opinions. Defendants respectfully

 4   urges the Court to keep in mind the prohibition against pre-force negligence claims in the §
 5   1983 context. See Mendez, 137 S. Ct. 1539.
 6
                Opinion 1: Officer Donald should not have stopped his vehicle to contact Plaintiffs
 7
     without waiting for backup. DeFoe Report, 14.
 8
                Opinion 2: Officer Donald failed to formulate a tactical plan that outlined a “Less
 9
10   than Lethal Force option…” Officer Donald did not activate his emergency lights. Id. at

11   15-17.

12              Opinion 3: Officer Donald should have developed a safe and effective tactical plan
13   if he was concerned Plaintiffs were bigger than him. Officer Donald showed “Tombstone
14
     Courage,” which should be avoided. Id. at 17-22.
15
                Opinion 4: Officer Donald should not have removed his firearm when it looked like
16
     Plaintiff Chaplin was going to hit his police car; he should have removed a “less lethal”
17
18   option like his Taser. Officer Donald should have called for backup as soon as he saw

19   Plaintiff Chaplin approach with the skateboard above his head. Id. at 22-24.

20              Opinion 5: Officer Donald should not have left a position of cover at his police
21   vehicle to meet up with them at the rear of his police car. Id. at 24-25.
22
                Opinion 6: Officer Donald should have immediately employed defensive tactics
23
     when Plaintiffs displayed signs of physical aggression in order to engage in a “tactical
24
     retreat…” Id. at 26-29.
25
26              Opinion 7: Officer Donald should not have used lethal force when he fired his gun

27   four times to protect himself. He cites Mulligan v. Nichols, 835 F.3d 983 (9th Cir.2016). Id.
     DEFENDANTS’ TRIAL BRIEF - 7                              KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:18-cv-05267-RBL                                                       ATTORNEYS AT LAW
     1002-00881/452148.docx                                            801 SECOND AVENUE, SUITE 1210
                                                                        SEATTLE, WASHINGTON 98104
                                                                            PHONE: (206) 623-8861
                                                                             FAX: (206) 223-9423
             Case 3:18-cv-05267-RBL Document 85 Filed 09/03/19 Page 8 of 22



     at 29-30. 1
 1
                Opinion 8: Officer Donald should not have left a position of cover to pursue
 2
 3   Plaintiffs after the first volley of shots, and he should have picked up his bean bag shotgun

 4   in case Plaintiffs came back. Id. at 29-33.
 5              Opinion 9: Officer Donald prematurely removed his gun from his holster when
 6
     Plaintiff Chaplin failed to comply with his commands to get on the ground. Officer Donald
 7
     should have used OC spray or a Taser. Id. at 33-35.
 8
                Opinion 10: Officer Donald should not have shot Plaintiff Chaplin when Plaintiff
 9
10   Chaplin advanced on him. Officer Donald should have used a less lethal option Id. at 35-38.

11              Opinion 11: Officer Donald should not have shot Plaintiff Thompson when Plaintiff

12   Thompson advanced toward him. Officer Donald should have used less lethal. Id. at 37-40.
13   E.         Officer Donald had no Duty to Retreat or Disengage.
14              Under the testimony of Officer Donald, his use of force was reasonable,
15   constitutional and did not violate the Civil Rights Act. He is entitled to dismissal on the
16   merits and qualified immunity. And there is no “respondeat superior” liability for the City
17   of Olympia.
18              This does not change with the shrill criticism of the expert. There is no duty to
19   retreat from performing law enforcement. There is no duty to disengage, wait for backup, or
20   hide in a patrol car. This “provocation” argument has been soundly rejected by the Supreme
21   Court, for good reason. Similarly, there is no duty to treat drunk lawbreakers different than
22   sober ones. That is the law.
23
24
25
26
     1
       The Mulligan cite regards negligence claims under California law which “encompass a broader spectrum of
27   conduct than excessive force claims under the Fourth Amendment.” Mulligan v. Nichols, 835 F.3d 983, 991
     (9th Cir.2016).
     DEFENDANTS’ TRIAL BRIEF - 8                                      KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:18-cv-05267-RBL                                                             ATTORNEYS AT LAW
     1002-00881/452148.docx                                                  801 SECOND AVENUE, SUITE 1210
                                                                              SEATTLE, WASHINGTON 98104
                                                                                  PHONE: (206) 623-8861
                                                                                   FAX: (206) 223-9423
             Case 3:18-cv-05267-RBL Document 85 Filed 09/03/19 Page 9 of 22



                                             III.    LEGAL ANALYSIS
 1
     A.         Plaintiff’s Fourth Amendment Claims.
 2
                1.            The Plaintiffs Excessive Force Claims.
 3
                Plaintiff claims that Officer Donald violated their Fourth Amendment rights when
 4
     he necessarily shot them to prevent serious injury to himself. The following is the bulk of
 5
     the Supreme Court’s analysis on the Fourth Amendment as applied to excessive force
 6
     claims:
 7
                Determining whether the force used to effect a particular seizure is
 8              "reasonable" under the Fourth Amendment requires a careful balancing of
                "`the nature and quality of the intrusion on the individual's Fourth
 9
                Amendment interests'" against the countervailing governmental interests at
10              stake. Our Fourth Amendment jurisprudence has long recognized that the
                right to make an arrest or investigatory stop necessarily carries with it the
11              right to use some degree of physical coercion or threat thereof to effect it.
                Because "[t]he test of reasonableness under the Fourth Amendment is not
12              capable of precise definition or mechanical application, however, its proper
13              application requires careful attention to the facts and circumstances of each
                particular case, including the severity of the crime at issue, whether the
14              suspect poses an immediate threat to the safety of the officers or others, and
                whether he is actively resisting arrest or attempting to evade arrest by flight.
15
                The "reasonableness" of a particular use of force must be judged from the
16              perspective of a reasonable officer on the scene, rather than with the 20/20
17              vision of hindsight. The Fourth Amendment is not violated by an arrest
                based on probable cause, even though the wrong person is arrested, nor by
18              the mistaken execution of a valid search warrant on the wrong premises.
                With respect to a claim of excessive force, the same standard of
19              reasonableness at the moment applies: "Not every push or shove, even if it
                may later seem unnecessary in the peace of a judge's chambers," violates the
20              Fourth Amendment.        The calculus of reasonableness must embody
21              allowance for the fact that police officers are often forced to make split-
                second judgments - in circumstances that are tense, uncertain, and rapidly
22              evolving - about the amount of force that is necessary in a particular
                situation.
23
                As in other Fourth Amendment contexts, however, the ‘reasonableness’
24              inquiry in an excessive force case is an objective one: the question is
25              whether the officers' actions are ‘objectively reasonable’ in light of the facts
                and circumstances confronting them, without regard to their underlying
26              intent or motivation. (In analyzing the reasonableness of a particular search
                or seizure, ‘it is imperative that the facts be judged against an objective
27              standard’). An officer's evil intentions will not make a Fourth Amendment
     DEFENDANTS’ TRIAL BRIEF - 9                                       KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:18-cv-05267-RBL                                                                ATTORNEYS AT LAW
     1002-00881/452148.docx                                                     801 SECOND AVENUE, SUITE 1210
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                     PHONE: (206) 623-8861
                                                                                      FAX: (206) 223-9423
            Case 3:18-cv-05267-RBL Document 85 Filed 09/03/19 Page 10 of 22



                violation out of an objectively reasonable use of force; nor will an officer's
 1              good intentions make an objectively unreasonable use of force
                constitutional.
 2
     Graham v. Connor, 490 U.S. 386, 396-97 (1989) (emphasis added) (citations omitted).
 3
                Thus, the jury should be instructed as follows pursuant to Ninth Circuit Model Civil
 4
     Jury Instruction 9.25 (Defendants’ Proposed Instruction No. 19):
 5
 6              In general, a seizure of a person is unreasonable under the Fourth
                Amendment if a police officer uses excessive force in making a lawful arrest
 7              and in defending himself and others. Therefore, in order to prove an
                unreasonable seizure in this case, the plaintiff must prove by a
 8              preponderance of the evidence that the officer used excessive force when he
 9              was attacked by Plaintiffs threatening to bash his skull in with a skateboard.

10              Under the Fourth Amendment, a police officer may use only such force as is
                “objectively reasonable” under all of the circumstances. You must judge the
11              reasonableness of a particular use of force from the perspective of a
                reasonable officer on the scene and not with the 20/20 vision of hindsight.
12              Although the facts known to the officer are relevant to your inquiry, an
13              officer’s subjective intent or motive is not relevant to your inquiry.

14              In determining whether the officer used excessive force in this case, consider
                all of the circumstances known to the officer on the scene, including:
15
                (1) the nature of the crime or other circumstances known to the officer at the
16              time force was applied;
17
                (2) whether the Plaintiffs posed an immediate threat to the safety of the
18              officer or to others;

19              (3) whether the plaintiffs were actively resisting arrest;
20              (4) the amount of time the officer had to determine the type and amount of
21              force that reasonably appeared necessary, and any changing circumstances
                during that period;
22
                (5) the type and amount of force used;
23
                (6) the availability of alternative methods to subdue the plaintiffs;
24
25              (7) the number of lives at risk (motorists, pedestrians, police officers) and
                the parties’ relative culpability; i.e., which party created the dangerous
26              situation, and which party is more innocent;
27              (8) whether it was practical for the officer to give warning of the imminent
     DEFENDANTS’ TRIAL BRIEF - 10                                 KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:18-cv-05267-RBL                                                             ATTORNEYS AT LAW
     1002-00881/452148.docx                                                  801 SECOND AVENUE, SUITE 1210
                                                                              SEATTLE, WASHINGTON 98104
                                                                                  PHONE: (206) 623-8861
                                                                                   FAX: (206) 223-9423
            Case 3:18-cv-05267-RBL Document 85 Filed 09/03/19 Page 11 of 22



                use of force, and whether such warning was given; and
 1
                (9) whether there was probable cause for a reasonable officer to believe that
 2
                the suspect had committed a crime involving the infliction or threatened
 3              infliction of serious physical harm.

 4              “Probable cause” exists when, under all of the circumstances known to the
                officer at the time, an objectively reasonable police officer would conclude
 5              there is a fair probability that the plaintiff has committed or was committing
 6              a crime.

 7              “The appropriate inquiry is whether the Defendant officers acted reasonably, not

 8   whether they had less intrusive alternatives available.” Scott v. Henrich, 39 F.3d 912, 915
 9   (9th Cir. 1994); see, e.g., Illinois v. Lafayette, 462 U.S. 640, 647, 103 S. Ct. 2605, 2610, 77
10
     L. Ed. 2d 65 (1983); United States v. Martinez-Fuerte, 428 U.S. 543, 556-557 n.12, 96 S.
11
     Ct. 3082 n.12, 49 L. Ed. 2d 1116 (1976). “Officers need not avail themselves of the least
12
     intrusive means of responding to a situation; they need only act within that range of conduct
13
14   identified as reasonable.” Id.

15              In light of this, the jury should also be instructed as follows:

16              Under the Fourth Amendment, a police officer has no duty to use the least
                amount of force, so long as the force used was reasonable.
17
18              Scott v. Henrich, 39 F.3d 912, 915 (9th Cir. 1994) (“Requiring officers to
                find and choose the least intrusive alternative would require them to exercise
19              superhuman judgment. In the heat of battle with lives potentially in the
                balance, an officer would not be able to rely on training and common sense
20              to decide what would best accomplish his mission. Instead, he would need to
                ascertain the least intrusive alternative (an inherently subjective
21              determination) and choose that option and that option only. Imposing such a
22              requirement would inevitably induce tentativeness by officers, and thus deter
                police from protecting the public and themselves. It would also entangle the
23              courts in endless second-guessing of police decisions made under stress and
                subject to the exigencies of the moment.”)
24
     Defendants’ Proposed Instruction No. 28.
25
26
27
     DEFENDANTS’ TRIAL BRIEF - 11                                 KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:18-cv-05267-RBL                                                           ATTORNEYS AT LAW
     1002-00881/452148.docx                                                801 SECOND AVENUE, SUITE 1210
                                                                            SEATTLE, WASHINGTON 98104
                                                                                PHONE: (206) 623-8861
                                                                                 FAX: (206) 223-9423
            Case 3:18-cv-05267-RBL Document 85 Filed 09/03/19 Page 12 of 22



                2.            Any Alleged Violation of Police Department Policies or Regulations is
 1                            Irrelevant to Question of Whether Officer Donald Violated Plaintiffs’
                              Constitutional Rights.
 2
                The jury should be instructed that “violation of a police department’s policies or
 3
     regulations is irrelevant to the question of an officer’s liability under the Fourth
 4
     Amendment.” Case v. Kitsap County Sheriff’s Dep’t, 249 F.3d 921, 929 (9th Cir. 2001); see
 5
     also, Edwards v. Baer, 863 F.2d 606, 608 (8th Cir. 1989) (“While the unfortunate incident
 6
     that gave rise to this lawsuit would not have occurred had [the Defendant police officer]
 7
     followed the department’s guidelines, police department guidelines do not create a
 8
     constitutional right.”). Plaintiffs may attempt to argue that a violation of an Olympia Police
 9
     Department policy is evidence that Officer Donald violated Plaintiffs’ constitutional rights.
10
     Under Case, this evidence is not relevant to those claims. To the extent Plaintiffs’ expert
11
     DeFoe raises this issue (or any testimony on cross-examination raises it), it will be
12
     necessary to instruct the jury on this point, so as to distinguish a violation of policy from a
13
     state law negligence claim, since under state law, violation of a policy may be evidence of
14
     negligence. The Defendants propose that Model Instruction 1.11 be used at which time this
15
     evidence arises.
16
                When I instruct you that an item of evidence has been admitted only for a
17              limited purpose, you must consider it only for that limited purpose and not
18              for any other purpose.

19              The testimony you are about to hear may be considered only for the limited
                purpose of determining Officer Donald’s negligence and for no other
20              purpose. 2
21   Defendants’ Proposed Instruction No. 2.
22              3.            The Jury Will Need to Be Instructed that Any Argument by Plaintiffs’
23                            Expert that Officer Donald Somehow Provoked a Confrontation with the
                              Plaintiffs is Irrelevant as to Whether their Fourth Amendment Rights were
24                            Violated.
                Plaintiffs expert makes a number of allegations and offers a number of opinions as
25
26   2
       This instruction can be modified to fit each situation in which a limiting instruction is necessary. This will
     also need to be utilized to differentiate Plaintiffs’ state law negligence claims from the Fourth Amendment
27   excessive force claims which do not let the jury look backward from the incident; the jury only determines
     whether the force was reasonable at the moment it was used.
     DEFENDANTS’ TRIAL BRIEF - 12                                        KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:18-cv-05267-RBL                                                                ATTORNEYS AT LAW
     1002-00881/452148.docx                                                       801 SECOND AVENUE, SUITE 1210
                                                                                   SEATTLE, WASHINGTON 98104
                                                                                       PHONE: (206) 623-8861
                                                                                        FAX: (206) 223-9423
            Case 3:18-cv-05267-RBL Document 85 Filed 09/03/19 Page 13 of 22




 1   to what in his expert report regarding Officer Donald’s conduct before he shot the

 2   Plaintiffs, and DeFoe will expectedly testify to many of these same opinions in open Court

 3   to the extent his testimony is not limited. However, a police officer does not have a duty to

 4   disengage, wait for backup, or hide in a patrol car, and they should be instructed as to this

 5   issue.

 6              Expert DeFoe’s opinions would require the jury to evaluate whether Officer

 7   Donald’s allegedly poor tactics led to his need to shoot Plaintiffs. Cooley Decl., Ex. E. The

 8   Supreme Court in County of Los Angeles v. Mendez foreclosed this path toward a viable

 9   civil rights claim by ending the provocation theory. 137 S. Ct. 1539 at 1547. Even before

10   the Supreme Court abrogated the provocation theory, the Ninth Circuit in Billington v.

11   Smith rejected similar opinions offered by plaintiff’s expert D.P. Van Blaricom. See, e.g.,

12   292 F.3d at 1182 (not calling for backup).

13              In order for the jury to properly interpret DeFoe’s opinions, they must be instructed

14   on the fact that the provocation theory is no longer permitted under the caselaw. Defendants

15   propose the following instruction:

16              Jury Instruction—No Provocation Rule
17
                Once an officer’s use of force is deemed reasonable under the Fourth
18              Amendment, it may not be found unreasonable by reference to some
                separate act preceding the use of force, unless the officer intentionally or
19              recklessly provokes a violent confrontation. If you find that Officer Donald
                intentionally or recklessly provoked a violent response in the plaintiffs, then
20              a reasonable use of defensive force, may be deemed by you unreasonable.
21              In developing a tactical plan, an officer is not required to use the least
                intrusive means of responding to a police call. To provoke a violent
22              response, the officer’s tactical plan must be excessive and reckless, and done
                in conscious disregard of better police practices.
23
                Billington v. Smith, 292 F.3d 1177, 1189 (9th Cir. 2002); see also, County of
24              Los Angeles v. Mendez, 137 S. Ct. at 1546-1547, 198 L.Ed.2d 52 (2017);
25              Graham v. Connor, 490 U.S. 386, 109 S.Ct. 1865, 104 L.Ed.2d 443. (1989).

26   Defendants’ Proposed Instruction No. 22.

27
     DEFENDANTS’ TRIAL BRIEF - 13                               KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:18-cv-05267-RBL                                                         ATTORNEYS AT LAW
     1002-00881/452148.docx                                              801 SECOND AVENUE, SUITE 1210
                                                                          SEATTLE, WASHINGTON 98104
                                                                              PHONE: (206) 623-8861
                                                                               FAX: (206) 223-9423
            Case 3:18-cv-05267-RBL Document 85 Filed 09/03/19 Page 14 of 22



     B.         Plaintiffs’ Unconstitutional Failure to Train Claim.
 1
                The parties agree on the instructions regarding the alleged failure to train
 2
     constitutional claim (Ninth Circuit Model Instructions, 9.5 & 9.8), however the jury should
 3
     also be instructed as to causation regarding this claim.
 4
                "Under Monell v Dep’t of Social Health Services of the City of New York. 436 U.S.
 5
     658 (1978), a plaintiff must also show that the policy at issue was the ‘actionable cause’ of
 6
     the constitutional violation, which requires showing both but for and proximate causation."
 7
     Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1146 (9th Cir. 2012). Regardless of what theory
 8
     the plaintiff employs to establish municipal liability— policy, custom, or failure to train—
 9
     the plaintiff must establish an affirmative causal link between the municipal policy or
10
     practice and the alleged constitutional violation. See City of Canton v. Harris, 489 U.S. 378,
11
     385, 391-92 (1989); Van Ort v. Estate of Stanewich, 92 F.3d 831, 835 (9th Cir. 1996).
12
                In Oviatt v. Pearce, 954 F.2d 1470, 1481 (9th Cir. 1992), the Ninth Circuit approved
13
     the trial court’s "moving force" instruction on causation in a § 1983 Monell claim as
14
     follows:
15
                The district court instructed the jury that "in order for [the policy] to be the
16              cause of injury, you must find that it is so closely related as to be the moving
17              force causing the ultimate injury." Because this instruction closely tracks the
                language in City of Canton, we find that it correctly stated the law and
18              adequately covered the issue of causation. See City of Canton, 489 U.S. at
                391 ("the identified deficiency in a city’s training program must be closely
19              related to the ultimate injury.") (emphasis in original).
20   Defendants request a similar instruction in this case based upon this caselaw:
21
                The plaintiffs must establish an affirmative causal link between the alleged
22              failure to train and the alleged constitutional violation.

23              In order for an alleged failure to train to be the cause of injury to Plaintiffs,
                you must find that it is so closely related as to be the moving force causing
24              the ultimate injury.
25
     Defendants’ Proposed Instruction No. 18.
26
27
     DEFENDANTS’ TRIAL BRIEF - 14                                  KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:18-cv-05267-RBL                                                            ATTORNEYS AT LAW
     1002-00881/452148.docx                                                 801 SECOND AVENUE, SUITE 1210
                                                                             SEATTLE, WASHINGTON 98104
                                                                                 PHONE: (206) 623-8861
                                                                                  FAX: (206) 223-9423
            Case 3:18-cv-05267-RBL Document 85 Filed 09/03/19 Page 15 of 22



     C.         Plaintiffs’ Negligence Claims.
 1
                1.            The Fact that Plaintiffs were Engaged in the Commission of a Felony and
 2                            were intoxicated at the time of the incident are Complete Defenses to their
                              State Law Claims.
 3
                In addition to its federal claims, the Plaintiffs also have a claim of negligence
 4
     against Officer Donald and the Olympia Police Department. In light of these claims, the
 5
     jury should receive a series of instructions, which provide the Defendants to complete
 6
     defenses to these claims. Because both Defendants were found guilty of Assault, the jury
 7
     should be instructed that it is a defense for damages that the person injured was engaged in
 8
     the commission of a felony at the time of the injury.
 9
                Felony—Designation Of
10
                Assault is a felony. Both Plaintiffs were convicted of Assault for their
11              actions against Officer Donald.
12   Washington Practice Instruction Criminal (WPIC) 2.09, Defendants’ Instruction No. 9.
13              Felony—Defense
14
                It is a defense to any claim for damages that the person injured was then
15              engaged in the commission of a felony, if the felony was a proximate cause
                of the injury.
16
     WPI 16.01, Defendants’ Proposed Instruction No. 10.
17
18              Definition of Assault

19              An assault is an intentional touching or striking of another person that is
                harmful or offensive regardless of whether any physical injury is done to the
20              person. A touching or striking is offensive if the touching or striking would
                offend an ordinary person who is not unduly sensitive.
21
22              An assault is also an act done with intent to inflict bodily injury upon
                another, tending but failing to accomplish it and accompanied with the
23              apparent present ability to inflict the bodily injury if not prevented. It is not
                necessary that bodily injury be inflicted.
24
                An assault is also an act done with the intent to create in another
25              apprehension and fear of bodily injury, and which in fact creates in another a
26              reasonable apprehension and imminent fear of bodily injury even though the
                actor did not actually intend to inflict bodily injury.
27
                Both Plaintiffs were convicted of Assault.
     DEFENDANTS’ TRIAL BRIEF - 15                                    KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:18-cv-05267-RBL                                                              ATTORNEYS AT LAW
     1002-00881/452148.docx                                                   801 SECOND AVENUE, SUITE 1210
                                                                               SEATTLE, WASHINGTON 98104
                                                                                   PHONE: (206) 623-8861
                                                                                    FAX: (206) 223-9423
            Case 3:18-cv-05267-RBL Document 85 Filed 09/03/19 Page 16 of 22




 1   WPIC 35.50, Defendants’ Proposed Instruction No. 24.
 2              Additionally, the fact that both Plaintiffs were intoxicated and under the influence of
 3   marijuana provides an additional defense for Officer Donald to Plaintiffs’ claims:
 4
                Intoxication of Person Injured—Defense
 5
                It is a defense to an action for damages for personal injuries that the person
 6              injured was then under the influence of alcohol, marijuana or any drug that
                this condition was a proximate cause of the injury, and that the person
 7              injured was more than fifty percent at fault.
 8
                WPI 16.03.
 9
     Defendants’ Proposed Instruction No. 11.
10
                2.            Officer Donald did not have a Duty to Retreat.
11
                There is no duty to retreat in Washington for anyone, much less police officers.
12
     State v. Wooten, 87 Wn. App. 821, 825, 945 P.2d 1144, 1146 (1997). 3 In Washington, a
13
     victim of assault (and we know that is what Officer Donald was as a matter of law 4) “has no
14
     duty to retreat from a place the person has a right to be and that a person may stand his or
15
     her ground and use lawful force to defend against an attack when the person has a
16
     reasonable belief that he or she is being attacked.” Id. at 824-25. That is the situation
17
     Officer Donald found himself in when Expert DeFoe says Officer Donald should have
18
     remained hidden or fled from his assailants/Plaintiffs. Cooley Decl., Exs. A-D. He had no
19
     duty to retreat. See id.
20
                Officer Donald’s job only served to heighten his right and duty to stand his ground
21
     and enforce the law against Plaintiffs, who had recently committed crimes. See RCW
22
     10.31.100(1); State v. Brown, 36 Wn. App. 166, 168, 672 P.2d 1268, 1269 (1983); Mike v.
23
     Tharp, 21 Wn. App. 1, 5, 583 P.2d 654, 656 (1978) (approving jury instruction, “A police
24
     officer not only has the specific duty to enforce the law, but is also charged with the general
25
     duty and power to maintain the peace and quiet of the city.”). Expert DeFoe admitted this in
26
27
     4
      Cooley Decl., Exs. A-D (Dkt. 42).
     DEFENDANTS’ TRIAL BRIEF - 16                                    KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:18-cv-05267-RBL                                                               ATTORNEYS AT LAW
     1002-00881/452148.docx                                                    801 SECOND AVENUE, SUITE 1210
                                                                                SEATTLE, WASHINGTON 98104
                                                                                    PHONE: (206) 623-8861
                                                                                     FAX: (206) 223-9423
            Case 3:18-cv-05267-RBL Document 85 Filed 09/03/19 Page 17 of 22




 1   his deposition. DeFoe Dep., 100:23-101:6.

 2              In light of this, the jury should also be instructed as follows:
 3
                Duty of a Police Officer Instruction
 4
                A police officer not only has the specific duty to enforce the law, but also a
 5              duty to stand his ground and has the power to maintain the peace and quiet
                of the city.
 6
 7              State v. Brown, 36 Wn. App. 166, 168, 672 P.2d 1268, 1269 (1983); Mike v.
                Tharp, 21 Wn. App. 1, 5, 583 P.2d 654, 656 (1978).
 8
     Defendant’s Proposed Instruction No. 23.
 9
                Lawful Force—No Duty to Retreat
10
11              Police Officers have no duty to retreat. It is lawful for a person who is in a
                place where that person has a right to be and who has reasonable grounds for
12              believing that he is being attacked to stand his ground and defend against
                such attack by the use of lawful force.
13
                The law does not impose a duty to retreat.
14
15              WPIC 17.05

16   Defendants’ Proposed Instruction No. 8.

17              Lawful Force—Defense of Self, Others, Property
18              It is a defense to state law claims of negligence and outrage that the force
19              used was lawful as defined in this instruction.

20              The person using the force may employ such force and means as a
                reasonably prudent person would use under the same or similar conditions as
21              they appeared to the person, taking into consideration all of the facts and
                circumstances known to the person at the time of the incident.
22
23              The Plaintiffs have the burden of proving that the force used by the
                Defendant was not lawful.
24
                WPIC 17.02 (modified)
25
     Defendants’ Proposed Instruction No. 7.
26
27
     DEFENDANTS’ TRIAL BRIEF - 17                                 KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:18-cv-05267-RBL                                                           ATTORNEYS AT LAW
     1002-00881/452148.docx                                                801 SECOND AVENUE, SUITE 1210
                                                                            SEATTLE, WASHINGTON 98104
                                                                                PHONE: (206) 623-8861
                                                                                 FAX: (206) 223-9423
            Case 3:18-cv-05267-RBL Document 85 Filed 09/03/19 Page 18 of 22



                The jury should also be instructed on the how to determine whether an officer used
 1
     reasonable care in using deadly force:
 2
 3              For purposes of the claims under state law, in determining whether a law
                enforcement officer exercised reasonable care in using deadly force, you
 4              should consider the totality of the circumstances which preceded the use of
                deadly force, including the officer’s tactical conduct and decisions before the
 5              use of force. An officer in making a decision to use deadly force is entitled
 6              to rely on circumstances as they reasonably appear to him.

 7              The “reasonableness” of a particular use of force must be judged from the
                perspective of a reasonable officer on the scene, rather than the 20/20 vision
 8              of hindsight. In addition, as long as an officer's conduct falls within the
                range of conduct that is reasonable under the circumstances, there is no
 9              requirement that he or she choose the “most reasonable” action or the
10              conduct that is the least likely to cause harm and at the same time the most
                likely to result in the successful apprehension of a violent suspect, in order to
11              avoid liability for negligence.

12              Hayes v. Cty. of San Diego, 57 Cal. 4th 622, 305 P.3d 252, 160 Cal. Rptr. 3d
                684 (2013);Green v. Cty. of Riverside, 238 Cal. App. 4th 1363, 1371, 190
13              Cal. Rptr. 3d 693, 701 (2015) ; Cal. Jury Instr.--Civ. 3.43.
14
     Defendants’ Proposed Instruction No. 27.
15
     D.         The Jury Must Receive Full Instructions on Plaintiffs’ Outrage Claim.
16
                In their proposed instructions, Plaintiffs omitted two key Washington Practice
17
     Outrage instructions. The jury should receive the entire set of instructions including the
18
     below instructions regarding burden of proof and the definition of extreme and outrageous
19
     conduct:
20
                Outrage—Burden of Proof
21
                On plaintiff's outrage claim, the plaintiff has the burden of proving each of
22              the following propositions:
23              (1)           That the defendant engaged in extreme and outrageous conduct;
24
                (2)           That the defendant's conduct caused severe emotional distress to the
25                            plaintiff;
                (3)           That the defendant intentionally or recklessly caused the emotional
26                            distress; and
                (4)           That the plaintiff was a direct recipient of the extreme and
27                            outrageous conduct.
     DEFENDANTS’ TRIAL BRIEF - 18                                    KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:18-cv-05267-RBL                                                              ATTORNEYS AT LAW
     1002-00881/452148.docx                                                   801 SECOND AVENUE, SUITE 1210
                                                                               SEATTLE, WASHINGTON 98104
                                                                                   PHONE: (206) 623-8861
                                                                                    FAX: (206) 223-9423
            Case 3:18-cv-05267-RBL Document 85 Filed 09/03/19 Page 19 of 22




 1              If you find from your consideration of all the evidence that each of these
                propositions has been proved, your verdict should be for the plaintiff on the
 2
                outrage claim. On the other hand, if you find that any of these propositions
 3              has not been proved, your verdict should be for the defendant on this claim.

 4              WPI 14.03.01

 5   Defendants’ Proposed Instruction, No. 13 . Additionally:

 6              Outrage—Extreme and Outrageous Conduct—Definition

 7              Conduct may be considered extreme and outrageous only when the conduct
                is so extreme in degree and outrageous in character as to go beyond all
 8              possible bounds of decency and to be regarded as atrocious and utterly
                intolerable in a civilized community.
 9
                In deciding whether the defendant's conduct was extreme and outrageous,
10              you should consider all the evidence bearing on the question and may
                consider, among others, the following specific factors:
11
                (1)           the position occupied by the defendants;
12
                (2)           whether the plaintiff was particularly susceptible to emotional
13                            distress, and if the defendant knew of this fact;

14              (3)           whether the defendant's conduct may have been privileged under the
                              circumstances;
15
                (4)           whether the degree of emotional distress caused by the defendant was
16                            severe as opposed to mere annoyance, inconvenience, or normal
                              embarrassment; and
17
                (5)           whether the actor was aware that there was high probability that his
18                            or her conduct would cause severe emotional distress and proceeded
                              in a conscious disregard of it.
19
                WPI 14.03.02; Jane Doe v. Corp. of President of Church of Jesus Christ of
20              Latter-Day Saints, 141 Wn. App. 407, 429–30, 167 P.3d 1193 (2007).

21   Defendants’ Proposed Instruction No. 14.

22   E.         Punitive Damages.

23              1.            Standard for imposition.

24              The U.S. Supreme Court has concluded that, “A jury may be permitted to assess

25   punitive damages in an action under Section 1983 when the defendant’s conduct is shown

26   to be motivated by evil motive or intent, or when it involves reckless or callous indifference

27   to the federally-protected rights of others.” Smith v. Wade, 461 U.S. 30, 103 S. Ct. 1625, 75

     DEFENDANTS’ TRIAL BRIEF - 19                                    KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:18-cv-05267-RBL                                                              ATTORNEYS AT LAW
     1002-00881/452148.docx                                                   801 SECOND AVENUE, SUITE 1210
                                                                               SEATTLE, WASHINGTON 98104
                                                                                   PHONE: (206) 623-8861
                                                                                    FAX: (206) 223-9423
            Case 3:18-cv-05267-RBL Document 85 Filed 09/03/19 Page 20 of 22




 1   L.Ed.2d 632 (1983).

 2              Defendants do not believe there will be enough evidence for this claim to be sent to

 3   the jury.

 4              2.            Fourth amendment claim.
 5              This standard for imposing punitive damages does not create any issues in the

 6   Fourth Amendment claim brought by the Plaintiffs.

 7              3.            Defendant Donald’s net worth.
 8              The Court must also instruct the jury that it must consider the Officer Donald’s net

 9   worth in determining an appropriate amount of punitive damages. Long ago, the Ninth

10   Circuit held that a defendant’s wealth, or lack thereof, is “an important factor for the jury to

11   consider in awarding damages designed to punish….” Fountila v. Carter, 571 F.2d 487,

12   492 (9th Cir. 1978). The Supreme Court in Smith v. Wade also observed that an award of

13   punitive damages must be “based on [defendant’s] personal financial resources….” Smith

14   v. Wade, 461 U.S. at 36.

15              4.            No evidence regarding potential for indemnification.
16              The Ninth Circuit has held that allowing Plaintiffs’ counsel to make any reference to

17   indemnification for punitive damages is grounds for a new trial. Larez v. Holcomb, 16 F.3d

18   1513, 1521 (9th Cir. 1994). “The possibility that a public entity may pay that part of a

19   judgment that is for punitive damages shall not be disclosed in any trial in which it is

20   alleged that a public employee is liable for punitive or exemplary damages, and that

21   disclosure shall be grounds for a mistrial.” Id.

22
     DATED: September 3, 2019
23
                                           KEATING, BUCKLIN & McCORMACK, INC., P.S.
24
25
                                           By: /s/ Andrew Cooley
26                                         Andrew Cooley, WSBA #15189
27                                         Kimberly J. Waldbaum, WSBA #31529
                                           Attorney for Defendants
     DEFENDANTS’ TRIAL BRIEF - 20                                    KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:18-cv-05267-RBL                                                              ATTORNEYS AT LAW
     1002-00881/452148.docx                                                   801 SECOND AVENUE, SUITE 1210
                                                                               SEATTLE, WASHINGTON 98104
                                                                                   PHONE: (206) 623-8861
                                                                                    FAX: (206) 223-9423
            Case 3:18-cv-05267-RBL Document 85 Filed 09/03/19 Page 21 of 22




 1                             801 Second Avenue, Suite 1210
                               Seattle, WA 98104
 2
                               Phone: (206) 623-8861
 3                             Fax:     (206) 223-9423
                               Email: acooley@kbmlawyers.com
 4                             Email: kwaldbaum@kbmlawyers.com
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     DEFENDANTS’ TRIAL BRIEF - 21                  KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:18-cv-05267-RBL                                            ATTORNEYS AT LAW
     1002-00881/452148.docx                                 801 SECOND AVENUE, SUITE 1210
                                                             SEATTLE, WASHINGTON 98104
                                                                 PHONE: (206) 623-8861
                                                                  FAX: (206) 223-9423
            Case 3:18-cv-05267-RBL Document 85 Filed 09/03/19 Page 22 of 22




 1                                    CERTIFICATE OF SERVICE
 2              I hereby certify that on September 3, 2019, I electronically filed the foregoing with

 3   the Clerk of the Court using the CM/ECF system which will send notification of such filing

 4   to the following:

 5              Attorneys for Plaintiffs
 6              Monte Bersante, WSBA #17083
 7              Brian M. King, WSBA #29197
                Davies Pearson PC
 8              920 Fawcett
                PO Box 1657
 9              Tacoma, WA 98401-1657
                Email: mbersante@dpearson.com
10                     bking@dpearson.com
11                     mlucente@dpearson.com - LA

12
                Sunni Y. Ko, WSBA #20425
13              The Law Office of Sunni Ko
                1105 Tacoma Ave S
14              Tacoma, WA 98402-2031
15              Email: sunni@sunnikolaw.com

16
17   DATED: September 3, 2019

18
19                                                   /s/ Andrew Cooley
                                                     Andrew Cooley, WSBA #15189
20                                                   Attorney for Defendants
                                                     801 Second Avenue, Suite 1210
21                                                   Seattle, WA 98104
22                                                   Phone: (206) 623-8861
                                                     Fax: (206) 223-9423
23                                                   Email: acooley@kbmlawyers.com

24
25
26
27
     DEFENDANTS’ TRIAL BRIEF - 22                              KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:18-cv-05267-RBL                                                        ATTORNEYS AT LAW
     1002-00881/452148.docx                                             801 SECOND AVENUE, SUITE 1210
                                                                         SEATTLE, WASHINGTON 98104
                                                                             PHONE: (206) 623-8861
                                                                              FAX: (206) 223-9423
